Citation Nr: 9921905	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  99-12 807	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for chloracne.

Entitlement to service connection for porphyria cutanea 
tarda.

Entitlement to an increased rating for post-traumatic stress 
disorder, rated as 30 percent disabling.

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1967 to August 1969.

2.	On July 28, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Montgomery, Alabama, that the veteran died on 
July [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).






ORDER

The appeal is dismissed.




		
            HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 


